PER CURIAM.
Mary Lee Faison seeks to appeal the district court’s orders denying relief on her 28 U.S.C. § 2255 (2000) motion and her subsequent Fed.R.Civ.P. 59(e) motion. Faison cannot appeal this order unless a circuit judge or justice issues a certificate of appealability, and a certificate of appeal-ability will not issue absent a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A *610habeas appellant meets this standard by demonstrating that reasonable jurists would find that her constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude Faison has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We further deny Faison’s motion to stay case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.